Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered. Claims 1-5 and 7-22 remain pending in the application.

Response to Amendment
Claim 6 was cancelled, claims 21-22 were added, and claims 1-5 and 7-22 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed October 5, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 8-19, filed December 6, 2021, with respect to the rejections of claims 1, 5, 7-12, 14, and 16 under 35 U.S.C. 102(a) and 35 U.S.C. 103 (in view of Simopoulos) have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Freiburger.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-14, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freiburger et al. (US 20150272547 A1, published October 1, 2015), hereinafter referred to as Freiburger.
Regarding claim 1, Freiburger teaches a method, comprising: 
operating an ultrasound imaging system in a first operating mode acquiring a plurality of sequential ultrasound images of the anatomy while operating the ultrasound imaging system (Fig. 1, “Detect motion” 26 is equated to a first operating mode; see para. 0014 – “The automatic setting of one or more acquisition parameters for elasticity imaging may be performed periodically or continuously while scanning, in real-time, for elasticity imaging.”; see para. 0015 – “Any motion detection may be used, such as B-mode, Doppler or elasticity-based motion detection.” acquiring a plurality of sequential images (continuously scanning) in a first operating mode (detecting motion of the region of interest (anatomy), which can be detected in B-mode, Doppler, or elasticity mode)); 
determining an anatomy imaged by the ultrasound imaging system in the first operating mode (see para. 0021 – “Resulting images are viewed during the movement until the region of interest (e.g., organ) is located. Then, the amount of movement is reduced or movement ceases to generate images of the organ at the located region of interest.” the imaged anatomy (region of interest) is determined in the first operating mode (detecting motion));
receiving an operation mode transition request (see para. 0014 – “The system detects the motion, sets the acquisition parameters based, at least in part, on the amount of motion, and 
generating recommended imaging parameters for a second operating mode based on the anatomy imaged in the first operating mode (see para. 0014 – “The system detects the motion, sets the acquisition parameters based, at least in part, on the amount of motion, and then generates the elasticity image using the settings. The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an “update” control).”; see para. 0021 – “Resulting images are viewed during the movement until the region of interest (e.g., organ) is located.” so imaging parameters (acquisition parameters) for a second operating mode (elasticity imaging) is based on the anatomy imaged (region of interest) in the first operation mode (detecting motion of the region of interest, which can be detected in B-mode, Doppler, or elasticity mode)); and
adjusting imaging parameters of the ultrasound imaging system in a second operating mode based on the first operating mode and the anatomy imaged in the first operating mode, wherein a same portion of the anatomy is imaged in the first and second operating mode (see para. 0014 – “The system detects the motion, sets the acquisition parameters based, at least in part, on the amount of motion, and then generates the elasticity image using the settings. The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an “update” control).”; see para. 0021 – 
Furthermore, regarding claim 2, Freiburger further teaches wherein the plurality of sequential ultrasound images of the anatomy are acquired while operating the ultrasound imaging system in the first mode (Fig. 1, “Detect motion” 26 is equated to a first operating mode; see para. 0014 – “The automatic setting of one or more acquisition parameters for elasticity imaging may be performed periodically or continuously while scanning, in real-time, for elasticity imaging.”; see para. 0015 – “Any motion detection may be used, such as B-mode, Doppler or elasticity-based motion detection.” acquiring a plurality of sequential images (continuously scanning) in a first operating mode (detecting motion of the region of interest (anatomy), which can be detected in B-mode, Doppler, or elasticity mode)). 
Furthermore, regarding claim 22, Freiburger further teaches wherein the imaging system does not periodically track the anatomy being imaged (see para. 0014 – “The system detects the motion, sets the acquisition parameters based, at least in part, on the amount of motion, and then generates the elasticity image using the settings. The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an “update” control).” Where tracking the detected motion of the region of interest (anatomy imaged) by the system automatically adjusting the parameters in response to the user request input is equated to not periodically tracking the anatomy being imaged). 
Regarding claim 12, Freiburger teaches an ultrasound imaging system (Fig. 4, medical diagnostic ultrasound imaging system 10), comprising: 
an ultrasound probe (Fig. 4, transducer 14 is equated to ultrasound probe); and 
a controller with computer readable instructions stored on non-transitory memory that when executed (Fig. 1 and 4; see para. 0092-0093 – “The processor 18, the receive beam former 16, and the transmit beam former 12 operate pursuant to instructions stored in the memory 22 or another memory. The instructions configure the system for performance of the acts of FIG. 1…The memory 22 is a non-transitory computer read able storage media… The functions, acts, or tasks illustrated in the figures or described herein are executed in response to one or more sets of instructions stored in or on computer readable storage media.”), cause the controller to: Page 4 of 21Application No. 16/667,747 Application Filing Date: October 29, 2019 
Docket No. 600262-US-1responsive to a request to transition from a first operating mode to a second operating mode, acquire a plurality of images with the ultrasound probe while in the first operating mode (see para. 0014 – “The automatic setting of one or more acquisition parameters for elasticity imaging may be performed periodically or continuously while scanning, in real-time, for elasticity imaging…The system detects the motion, sets the acquisition parameters based, at least in part, on the amount of motion, and then generates the elasticity image using the settings. The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an “update” control).”; see para. 0015 – “Any motion detection may be used, such as B-mode, Doppler or elasticity-based motion detection.” acquiring a plurality of sequential images (continuously scanning) in a first operating mode (detecting motion of the region of interest (anatomy), and where receiving an operation mode transition request is equated to adjusting acquisition parameters in response to a request from the user, so the operation mode can transition from detecting motion in B-mode, Doppler, or elasticity mode (first 
determine an anatomy currently being imaged by the ultrasound imaging system based on one or more of the plurality of images (see para. 0021 – “Resulting images are viewed during the movement until the region of interest (e.g., organ) is located. Then, the amount of movement is reduced or movement ceases to generate images of the organ at the located region of interest.” the imaged anatomy (region of interest) is determined in the first operating mode (detecting motion)); and 
acquire, with the ultrasound probe, one or more images in the second operating mode, the one or more images acquired in the second operating mode acquired with imaging parameters of the ultrasound imaging system selected based on the determined anatomy, wherein a same portion of the anatomy is imaged in the first and second operating mode (see para. 0014 – “The system detects the motion, sets the acquisition parameters based, at least in part, on the amount of motion, and then generates the elasticity image using the settings. The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an “update” control).”; see para. 0021 – “Resulting images are viewed during the movement until the region of interest (e.g., organ) is located.” Adjusting imaging parameters (acquisition parameters) in a second operating mode (elasticity imaging) based on the first operating mode (detecting motion) and the anatomy imaged in the first operating mode (detecting motion of a region of interest), and the same region of interest (anatomy) is imaged in the first operating mode (detecting motion of the region of interest) and second operating mode (elasticity imaging)).

Furthermore, regarding claim 14, Freiburger further teaches wherein the imaging parameters of the ultrasound imaging system selected based the determined anatomy are identified automatically by the ultrasound imaging system and the imaging parameters are selected to acquire the one or more images in the second operating mode in response to a user input accepting the imaging parameters (see para. 0014 – “The system detects the motion, sets the acquisition parameters based, at least in part, on the amount of motion, and then generates the elasticity image using the settings. The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an “update” control).” Where receiving an operation mode transition request is equated to adjusting acquisition parameters in response to a request from the user, so the operation mode can transition from detecting motion in B-mode, Doppler, or elasticity mode (first operating mode), to performing elasticity imaging (second operating mode) by adjusting the acquisition parameters). 

Regarding claim 16, Freiburger teaches a method, comprising: 
acquiring, via an ultrasound probe of an ultrasound imaging system operating in a first mode, one or more first mode images (Fig. 4, transducer 14 is equated to ultrasound probe, ultrasound imaging system is equated to system 10; Fig. 1; (see para. 0014 – “The automatic 
determining that a user has requested to operate the ultrasound imaging system in a second mode (see para. 0014 – “The system detects the motion, sets the acquisition parameters based, at least in part, on the amount of motion, and then generates the elasticity image using the settings. The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an “update” control).” Where a user requesting to operate the ultrasound imaging system in a second mode is equated to adjusting acquisition parameters in response to a request from the user, so the operation mode can transition from detecting motion in B-mode, Doppler, or elasticity mode (first operating mode), to performing elasticity imaging (second operating mode) by adjusting the acquisition parameters);
responsive to the request, automatically adjusting one or more imaging parameters of the ultrasound imaging system based on the one or more first mode images (see para. 0014 – “The system detects the motion, sets the acquisition parameters based, at least in part, on the amount of motion, and then generates the elasticity image using the settings. The system 
acquiring, via the ultrasound probe of the ultrasound imaging system operating in the second mode, one or more second mode images with the one or more adjusted imaging parameters, wherein a same portion of anatomy is imaged in the first and second operating mode (Fig. 1, “Generate image” 38 is equated to acquiring one or more second operating mode images; see para. 0014 – “The system detects the motion, sets the acquisition parameters based, at least in part, on the amount of motion, and then generates the elasticity image using the settings. The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an “update” control).”; see para. 0021 – “Resulting images are viewed during the movement until the region of interest (e.g., organ) is located.” Adjusting imaging parameters (acquisition parameters) in a second operating mode (elasticity imaging) based on the first operating mode (detecting motion) and the anatomy imaged in the first operating mode (detecting motion of a region of interest) to acquire a second operating mode image (elasticity image), and the same region of interest (anatomy) is imaged in the first operating mode (detecting motion of the region of interest) and second operating mode (elasticity imaging)).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Freiburger in view of Shin et al. (US 20170238909 A1, published August 24, 2017), hereinafter referred to as Shin. 
Regarding claim 3, Freiburger teaches all of the elements disclosed in claim 2 above, and 
Freiburger teaches wherein the plurality of sequential ultrasound images are acquired immediately prior to the transition request (see para. 0014 – “The automatic setting of one or more acquisition parameters for elasticity imaging may be performed periodically or continuously while scanning, in real-time, for elasticity imaging…The system detects the motion, sets the acquisition parameters based, at least in part, on the amount of motion, and then generates the elasticity image using the settings. The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an “update” control).” Where acquiring a plurality of sequential images (continuously scanning) is before the transition request (request from the user)). 

Whereas, Shin, in an analogous field of endeavor, teaches wherein determining the anatomy imaged by the ultrasound imaging system in the first operating mode further comprises analyzing the plurality of sequential ultrasound images via a machine learning model stored in a memory of the ultrasound imaging system (Fig. 2; see Abstract — “A processor is configured to select a subset of the plurality of frames of the ultrasound video based on the image of the (ECG) signal, locate automatically a region of interest (ROI) in each frame of the subset of the plurality of frames of the video using a machine-based artificial neural network and measure automatically a thickness of the wall of the artery in each ROI using the machine-based artificial neural network.”; see para. 0015 – “...the ECG signal and the ultrasound video are received by a computing device 210 coupled to the ECG monitoring device and ultrasound video imaging device via communication link 230, and a processor 240 combines, stores in storage device 250, and outputs at 315 to display device 270, video frames combining the ultrasound video and an image of the ECG signal.” analyzing the plurality of ultrasound images (measuring the thickness of the wall of the artery in the ROI of each ultrasound video frame) via a machine learning model (artificial neural network) stored in a memory (storage device 250))
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the anatomy imaged by the ultrasound imaging system in the first operating mode, as disclosed in Freiburger, by including analyzing the plurality of sequential ultrasound images via a machine learning model stored in a memory of the ultrasound imaging system, as disclosed in Shin. One of ordinary skill in the art would have been motivated to make this modification in order to accelerate carotid artery intima-media thickness (CIMT) video interpretation by limiting operator use of the system, as taught in Shin (see para. 0003). 

	Claims 4, 11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Freiburger in view of Lalena (US 20180055479 A1, published March 1, 2018), hereinafter referred to as Lalena. 
Regarding claim 4, Freiburger teaches all of the elements disclosed in claim 1 above. 
Freiburger does not explicitly teach determining the anatomy imaged by the ultrasound imaging system in the second operating mode based on images acquired by the ultrasound imaging system in the second operating mode, and further adjusting the imaging parameters. 
Whereas, Lalena, in the same field of endeavor, teaches a method further comprising, responsive to the operating mode transition request and while operating in the second operating mode, determining the anatomy imaged by the ultrasound imaging system in the second operating mode based on images acquired by the ultrasound imaging system in the second operating mode, and further adjusting the imaging parameters (Fig. 9, “Press button to start B-mode scan” S910, then switching operating mode to “Perform secondary mode scan” S940; see para. 0100 – “The transducer then returns to any identified region of interest to perform a secondary scan of that area as specified by the operator.”; see para. 0113 – “Embodiments of the present disclosure can automatically adjust scan parameters for both the primary and secondary modes according to analysis of the imaged tissue.” So the anatomy is imaged in a second operating mode (identified region of interest in secondary scan), and further adjusting imaging parameters (scan parameters) in the secondary mode). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second operating mode, as disclosed in Freiburger, by determining the anatomy imaged by the ultrasound imaging system in the second operating mode based on images acquired by the ultrasound imaging system in the second operating mode, and further adjusting the imaging parameters, as disclosed in Lalena. One of ordinary skill in the art would have been motivated 
Furthermore, regarding claim 11, Freiburger further teaches wherein the first operating mode comprises B-mode (Fig. 1, “Detect motion” 26 is equated to a first operating mode; see para. 0015 – “Any motion detection may be used, such as B-mode, Doppler or elasticity-based motion detection.” Where the first operating mode (detecting mode) can in B-mode).
Freiburger teaches a second operating mode, but Freiburger does not explicitly teach the second operating mode comprises color flow Doppler mode.  
Whereas, Lalena, in the same field of endeavor, teaches the second operating mode comprises color flow Doppler mode (Fig. 9, “Perform secondary mode scan” S940; see para. 0096 – “The secondary modes used in step S940 could be any of the following: A-Mode; M-Mode; Doppler (Color, CWD, PW)…” so the secondary mode scan (second operating mode) can be in color Doppler mode). 
The motivation for claim 11 was shown previously in claim 4.
Regarding claim 15, Freiburger teaches all of the elements disclosed in claim 12 above, and 
Freiburger further teaches wherein the first operating mode comprises B-mode (Fig. 1, “Detect motion” 26 is equated to a first operating mode; see para. 0015 – “Any motion detection may be used, such as B-mode, Doppler or elasticity-based motion detection.” Where the first operating mode (detecting mode) can in B-mode).
Freiburger teaches a second operating mode, but Freiburger does not explicitly teach the second operating mode comprises color flow Doppler mode.  
Whereas, Lalena, in the same field of endeavor, teaches the second operating mode comprises color flow Doppler mode (Fig. 9, “Perform secondary mode scan” S940; see para. 0096 – “The secondary 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second operating mode, as disclosed in Freiburger, by having the second operating mode comprises color flow Doppler mode, as disclosed in Lalena. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically adjust scan parameters depending on detected tissue quality, where implants are detected, and overall tissue thickness of the imaged area, as taught in Lalena (see para. 0113). 

Regarding claim 17, Freiburger teaches all of the elements disclosed in claim 16 above, and 
Freiburger further teaches wherein the first mode comprises B-mode (Fig. 1, “Detect motion” 26 is equated to a first mode; see para. 0015 – “Any motion detection may be used, such as B-mode, Doppler or elasticity-based motion detection.” Where the first operating mode (detecting mode) can in B-mode).
Freiburger teaches a second mode, but Freiburger does not explicitly teach the second mode comprises color flow Doppler mode.  
Whereas, Lalena, in the same field of endeavor, teaches the second mode comprises color flow Doppler mode (Fig. 9, “Perform secondary mode scan” S940; see para. 0096 – “The secondary modes used in step S940 could be any of the following: A-Mode; M-Mode; Doppler (Color, CWD, PW)…” so the secondary mode scan (second operating mode) can be in color Doppler mode). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second mode, as disclosed in Freiburger, by having the second mode comprises color flow Doppler mode, as disclosed in Lalena. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically adjust scan parameters depending 
Furthermore, regarding claim 18, Freiburger further teaches wherein automatically adjusting one or more imaging parameters of the ultrasound imaging system based on the one or more first mode images comprises automatically adjusting one or more of a pulse repetition frequency, wall filter, spatial filter, and packet size of the ultrasound imaging system (see para. 0042 – “Some example acquisition parameters include a number of pushing pulses, a number of tracking scans responsive to each pushing pulse, a number of reference scans, a pulse repetition interval of the tracking scans, a pulse repetition interval of the reference scans, a duration of each pushing pulse, and a cool down time.” Where the pulse repetition interval is equated to the pulse repetition frequency). 

Regarding claim 19, Freiburger all of the elements disclosed in claim 16 above.
Freiburger teaches wherein automatically adjusting one or more imaging parameters of the ultrasound imaging system based on the one or more first mode images, but does not explicitly teach automatically adjusting the one or more imaging parameters of the Page 6 of 21Application No. 16/667,747 Application Filing Date: October 29, 2019 Docket No. 600262-US-1ultrasound imaging system based on an anatomical feature identified in the one or more first mode images. 
Whereas, Lalena, in the same field of endeavor, teaches teach automatically adjusting the one or more imaging parameters of the Page 6 of 21Application No. 16/667,747 Application Filing Date: October 29, 2019 Docket No. 600262-US-1ultrasound imaging system based on an anatomical feature identified in the one or more first mode images (Fig. 9, “Press button to start B-mode scan” S910; see para. 0093 – “An acquisition step S920 acquires a scanned image. An analysis step S930 then determines whether or not the acquired image has any features of interest.”; see para. 0113 – “Embodiments of the present disclosure can automatically adjust scan parameters for both the primary and secondary modes according to analysis of the imaged tissue.” So an anatomical feature is equated to a detected feature of interest, 
The motivation for claim 19 was shown previously in claim 17. 

	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Freiburger in view of Kawabata et al. (US 20180070924 A1, published March 15, 2018), hereinafter referred to as Kawabata.
	Regarding claim 5, Freiburger teaches all of the elements as disclosed in claim 1 above. 
Freiburger teaches receiving an operation mode transition request, but does not explicitly teach wherein the operating mode transition request includes selection of the second operating mode via an interface device of the ultrasound imaging system. 
Whereas, Kawabata, in the same field of endeavor, teaches wherein the operating mode transition request includes selection of the second operating mode via a user interface device of the ultrasound imaging system (Fig. 8, “Input operation to turn on C mode” S14; Fig. 1; see pg. 2, para. 0042- 0043 — “...a configuration in which the display 102 is connected to the ultrasound diagnostic apparatus 100; however, for example, in a case of a touch panel type ultrasound diagnostic apparatus, in which the display 102 and the later described operator 2 are integrally provided and the operator 2 is operated by touching the display 102, the ultrasound diagnostic apparatus 100 and display 102 are integrally provided...The operator 2 has a function that allows the operator to select a mode to display a B-mode image only (hereinafter, referred to as a “B mode”) or a mode to display a C-mode (color flow mode) image over lapping on the B-mode image (hereinafter, referred to as a "C mode ”).” so the user can select the second operating mode (C-mode/color flow mode) via the user interface (operator)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Freiburger, by including to the method 

Regarding claim 8, Freiburger teaches all of the elements disclosed in claim 1 above.
Freiburger teaches generating recommended imaging parameters for a second operating mode based on the anatomy imaged in the first operating mode, but does not explicitly teach displaying the recommended imaging parameters at a display device of the ultrasound imaging system.
Whereas, Kawabata, in the same field of endeavor, teaches displaying the recommended imaging parameters at a display device of the ultrasound imaging system (see para. 0128 – “Then, the scan parameter determination unit 91 displays, on the display 102, information to accept an input of a restriction degree change availability, which is used to input whether or not to change the current restriction degree with the recommended value calculated in step S48 (step S49).” Where the recommended imaging parameters (recommended value of a restriction degree of scan parameter) are displayed on a display device (display 102)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating recommended imaging parameters for a second operating mode based on the anatomy imaged in the first operating mode, by displaying the recommended imaging parameters at a display device of the ultrasound imaging system, as disclosed in Kawabata. One of ordinary skill in the art would have been motivated to make this modification in order for the frame rate of the combined image data of two image modes to be easily and properly adjusted by the operator, as taught in Kawabata (see pg. 8, col. 1, para. 0101).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freiburger in view of Hedlund et al. (US 20170143312 A1, published May 25, 2017), hereinafter referred to as Hedlund. 
Regarding claim 7, Freiburger teaches all of the elements disclosed in claim 1 above, and 
Freiburger further teaches wherein generating recommended imaging parameters for the second operating mode based on the anatomy imaged in the first operating mode further comprises acquiring at least one image in the second operating mode (Fig. 1, “Perform elasticity imaging” 36 is equated to acquiring at least one image in the second operating mode). 
Freiburger does not explicitly teach:
comparing a determined amount of image information of the at least one image to an expected amount of image information; and 
updating the recommended imaging Page 3 of 21Application No. 16/667,747 Application Filing Date: October 29, 2019 Docket No. 600262-US-1parameters based on a difference between the determined amount of image information and the expected amount of image information, wherein the expected amount of image information is different for different anatomical structures.
Whereas, Hedlund, in an analogous field of endeavor, teaches: 
comparing a determined amount of image information of the at least one image to an expected amount of image information (Fig. 7; see col. 2, para. 0072 – “At step 87, a decision is made by the expert unit 78 if the image quality metric satisfies predetermined quality conditions.” Comparing a determined amount of image information (image quality metric) to an expected amount of image information (predetermined quality conditions)), and 
updating the recommended imaging Page 3 of 21Application No. 16/667,747 Application Filing Date: October 29, 2019 Docket No. 600262-US-1parameters based on a difference between the determined amount of image information and the expected amount of image information (Fig. 7; see col. 2, para. 0072 – “At step 87, a decision is made by the expert unit 78 if the image quality metric satisfies predetermined quality conditions. If yes, the procedure is 
wherein the expected amount of image information is different for different anatomical structures (Fig. 7; see para. 0072 – “At step 81, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective selection of images… At step 87, a decision is made by the expert unit 78 if the image quality metric satisfies predetermined quality conditions. If yes, the procedure is terminated and the identified system parameter set is determined to be optimal and may be used for imaging of the object at step 88. If no, the procedure proceeds to step 89, where new system parameter sets are created, the previous system parameters are adjusted.” where the predetermined quality conditions are equated to the excepted amount of image information, which can be different for different anatomical structures (specific anatomy) since a system parameter set (imaging parameters) can be selected for specific anatomy and optimized based on the anatomy selected). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second operating mode, as disclosed in Freiburger, by comparing a determined amount of image information of the at least one image to an expected amount of image information, and updating the recommended imaging Page 3 of 21Application No. 16/667,747 Application Filing Date: October 29, 2019 Docket No. 600262-US-1parameters based on a difference between the determined amount of image information and the expected amount of image information, . 

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freiburger in view of Kawabata, as applied to claim 8 above, and in further view of Lalena. 
Regarding claim 9, Freiburger in view of Kawabata teaches all of the elements disclosed in claim 8 above.
Freiburger does not explicitly teach wherein adjusting imaging parameters of the ultrasound imaging system in the second operating mode includes replacing default imaging parameters with the recommended imaging parameters.
Whereas, Lalena, in the same field of endeavor, teaches wherein adjusting imaging parameters of the ultrasound imaging system in the second operating mode includes replacing default imaging parameters with the recommended imaging parameters (Fig. 9, “Perform secondary mode scan” S940; see para. 0113 – “Embodiments of the present disclosure can automatically adjust scan parameters for both the primary and secondary modes according to analysis of the imaged tissue.” So the scan parameters (imaging parameters) are adjusted (from the default imaging parameters to the recommended imaging parameters) according to the imaged tissue in the secondary mode scan (second operating mode)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second operating mode, as disclosed in Freiburger in view of Kawabata, by adjusting imaging parameters of the ultrasound imaging system in the second operating mode, including replacing default imaging parameters with the recommended imaging parameters, as .

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Freiburger in view of Yoneyama (US 20130144168 A1, published June 6, 2013), hereinafter referred to as Yoneyama.
Regarding claim 10, Freiburger teaches all of the elements disclosed in claim 1 above. 
Freiburger teaches determining the anatomy imaged by the ultrasound imaging system in the first operating mode, but does not explicitly teach determining a position of a probe of the ultrasound imaging system via a probe position sensor while operating the ultrasound imaging system in the first operating mode.  
Whereas, Yoneyama, in the same field of endeavor, teaches determining a position of a probe of the ultrasound imaging system via a probe position sensor while operating the ultrasound imaging system in the first operating mode (Fig. 1; Fig. 2, position sensor 14b attached to ultrasonic probe 11a; see pg. 3, col. 2, para. 0041 — “The position information acquiring device 14 according to the first embodiment includes a transmitter 14a, a position sensor 14b, and a controller 14d and is connected to the control unit 160 via the interface unit 180...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the anatomy imaged by the ultrasound imaging system in the first operating mode, as disclosed in Freiburger, by determining a position of a probe of the ultrasound imaging system via a probe position sensor while operating the ultrasound imaging system in the first operating mode, as disclosed in Yoneyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve diagnostic efficiency in diagnosis performed with .

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Freiburger in view of Bakircioglu et al. (US 20050131300 A1, published June 16, 2005), hereinafter referred to as Bakircioglu. 
Regarding claim 20, Freiburger teaches all of the elements disclosed in claim 16 above.
Freiburger teaches wherein automatically adjusting one or more imaging parameters of the ultrasound imaging system based on the one or more first mode images, but does not explicitly teach automatically adjusting the one or more imaging parameters of the ultrasound imaging system based on an identified scan plane of the one or more first mode images.
Whereas, Bakircioglu, in an analogous field of endeavor, teaches automatically adjusting the one or more imaging parameters of the ultrasound imaging system based on an identified scan plane of the one or more first mode images (see Abstract – “…displacement of an imaging plane or other change is detected and used to trigger an automatic update of an imaging parameter for a same or different mode.” automatically adjusting the imaging parameter (automatic update of imaging parameter) based on the identified scan plane of an image (imaging plane)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automatically adjusting one or more imaging parameters of the ultrasound imaging system based on the one or more first mode images, as disclosed in Freiburger, by automatically adjusting the one or more imaging parameters of the ultrasound imaging system based on an identified scan plane of the one or more first mode images, as disclosed in Bakircioglu. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the imaging parameter to the current imaging plane or flow state of the imaged anatomy, as taught in Bakircioglu (see para. 0065). 

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Freiburger in view of Zheng (US 20100240994 A1, published September 23, 2010), hereinafter referred to as Zheng. 
Regarding claim 21, Freiburger teaches all of the elements disclosed in claim 1 above.
Freiburger teaches the plurality of sequential ultrasound images of the anatomy, but does not explicitly teach wherein the plurality of sequential ultrasound images of the anatomy are acquired while operating the ultrasound imaging system in a transient third mode.
Whereas, Zheng, in an analogous field of endeavor, teaches wherein the plurality of sequential ultrasound images of the anatomy are acquired while operating the ultrasound imaging system in a transient third mode (see para. 0035 – “In this invention, transient M-mode ultrasound image is synchronized with the start of vibration, impact or acoustic radiation force disturbance to the tissue. Therefore, the transient M-mode images collected during repeated disturbances can be shown in a steady way on the screen.” Where the images acquired in third transient mode is equated to acquiring transient M-mode images).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of sequential ultrasound images of the anatomy, as disclosed in Freiburger, by acquiring the plurality of sequential ultrasound images of the anatomy while operating the ultrasound imaging system in a transient third mode, as disclosed in Zheng. One of ordinary skill in the art would have been motivated to make this modification in order to simultaneously display the B-mode and M-mode ultrasound images to monitor the propagation of shear wave inside a tissue, as taught in Zheng (see para. 0029). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hansen et al.  (US 20180116633 A1, published May 3, 2018) discloses an ultrasound imaging system where a selected setting of the imaging parameters being adjusted can be identified on the touchscreen. 
Lavin et al. (US 20120092527 A1, published April 19, 2012) discloses an ultrasound imaging system that can automatically select scan parameters for imaging, and display the scan parameters on the user interface panel. 
Lundberg et al. (US 20190269384 A1, published September 5, 2019) discloses an ultrasound imaging system where the processor determines if the type of tissue identified by the trained neural network corresponds to preset imaging parameters set on the system or the type of exam selected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793